DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 6-11, the reply filed on 6/3/2021 is acknowledged.  Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The above election falls under the prior election of Species B (Figure 4).  Claims 1-5 were previously withdrawn.  Thus, claims 1-5 and 12-14 are withdrawn and claims 6-11 are under examination reading on Applicant’ election of Species B (Figure 4).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 6, and thus dependent claims 7-11, and claims 9-11, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
 A)	Claim 6 is partially reproduced below:
“…a pair of battery cells each having a terminal and defining a first mount feature proximate to the terminal and a first locating feature…”

The italicized feature is not supported by the disclosure; an analysis follows.  Applicant elected Species B, Figure 4, reproduced and annotated below:

    PNG
    media_image1.png
    933
    763
    media_image1.png
    Greyscale

“A first mount feature” as claimed in claim 6 is defined later in the claim set (claim 7) as “a pair of pins (260, 260) extending from the cell…”  The disclosure fails to teach what “a first locating feature” of a battery cell (222 or 224) is constituted of, or how it is structurally arranged with the other components as described.  In other words, there is no entity of a first locating feature of battery cell 222 (or 224).   Note that any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings, wherein the drawings must show every feature of the invention specified in the claims (MPEP 608.02(d); CFR 1.83(a)); however, no new matter will be entered.   The drawings have not been objected to because it is the position of the Examiner that a first locating feature of a battery cell is not sufficiently described in terms of structure or structural cooperative relationships with the other elements provided to be added to the drawing and/or claimed.  
Deletion of the feature from the claim would obviate the rejection.  If Applicant traverses the rejection, it is respectfully requested that Applicant cite what structural entity within Fig. 4 is considered “a first locating feature”  for each of the battery cells 222, 224.
B)	The disclosure does not support the claimed features of claim 9 as presented in conjunction with the features of claim 6.  There is an antecedent basis issue in terms of “the first locating feature” (see section F below under the 35 U.S.C. 112(b) rejection).  Regardless of which first locating feature is the intended one, there is no embodiment disclosed in which the combined limitations of claim 6 and claim 9 are simultaneously met.  The elected embodiment of Fig. 4 does not include the features of claim 9 as claimed.
C)	The disclosure does not support the claimed features of claim 10 as presented in conjunction with the features of claim 6.  There is no embodiment disclosed in which the combined limitations of claim 6 and claim 9 are simultaneously met.  The elected embodiment of Fig. 4 does not include the features of claim 10 as claimed.
D	Claim 11 is not supported by the description.  There is an antecedent basis issue in terms of “the first locating feature” (see section F below under the 35 U.S.C. 112(b) rejection).  
	Appropriate correction and/or clarification is required.  

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6, and thus dependent claims 7-11, and claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 6 is reproduced below with added underlining: 


    PNG
    media_image2.png
    171
    636
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    118
    649
    media_image3.png
    Greyscale


 (see 35 U.S.C. 112(a) rejection above, section A) as there is no corresponding described or illustrated structure within the disclosure of such an entity.  
B)	Claim 6 is reproduced below with added underlining:

    PNG
    media_image4.png
    170
    648
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    117
    634
    media_image5.png
    Greyscale


The recitation of “the mount features” is not clear in terms of which of the four possible mount features is included:  the first mount feature of each of the pair of battery cells and/or the second mount feature of each of the pair of flanges.
C)	Claim 7 recites “the first mount feature” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this should be amended to recite, “each first mount feature” given claim 6 defines that there are a pair of cells each defining a first mount feature.
each battery cell” given claim 6 defines that there are a pair of battery cells.
E)	Claim 7 recites “the second mount feature” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this should be amended to recite, “each second mount feature” given claim 6 defines a pair of flanges each defining a second mount feature.  
F)	Claims 8, 9, and 11 each recite, “the first locating feature” which is indefinite in terms of claim 6 defining two separate “first locating features” as underlined below:

    PNG
    media_image6.png
    177
    646
    media_image6.png
    Greyscale

The claims thus each fail to invoke proper antecedent basis to which “first locating feature” is considered the first locating feature as recited in each of claims 8, 9, and 11.  Furthermore, it appears “the first locating feature” should be amended to “each first locating feature” when corrected given the requirements of claim 6.
G)	The features of claim 9 in combination with the features of claim 6 are not found in any single embodiment or that of the elected embodiment of Fig. 4 rendering the claim indefinite as it is not clear how claim 6 is met in conjunction with the subsequently claimed features of claim 9.  
H)	The feature of claim 10 is combination with the features of claim 6 is not found in any single embodiment or that of the elected embodiment of Fig. 4 rendering the claim indefinite as 
	Appropriate correction is required.

7.	Claim 6, and thus dependent claims 7-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the busbar 202 defines a pair of second locating features each having a second terminal aperture.   Note that the dependent claims would require correction in terms of antecedent basis to said entities.
As best understood by the Examiner, the following are the corresponding numerals and language utilized in the specification for the claimed features of elected embodiment Fig. 4 (P33-34 of the PGPUB):
(Claim 6)  A vehicle traction battery assembly comprising:
a pair of battery cells (222, 224) each having a terminal (226, 228, respectively) and defining a first mount feature (“a pair of pins 260 extending from the cell”) [see claim 7] proximate to the terminal (226, 228, respectively) and a first locating feature [unknown entity- addressed in above rejections] ;
a pair of flanges (206, 206) each defining a second mount feature (“a pair of pin apertures 240, 240 sized to receive the pins 260, 260”) [see claim 7], a first locating feature (268, 268), and a first terminal aperture (244, 244); and
a busbar 202 defining a second locating feature (trough member 216 or “a member sized for disposal within the valley”) [claim 8] having a second terminal aperture 218,
wherein the locating features are sized to promote flush contact between the flanges and busbar only when the terminals extend through the apertures in registration with one another.
	It is not clear how the bolded feature can be met if the busbar 202 is not claimed as including a pair of second locating features each having a second terminal aperture.  If the busbar only has a (single) second locating feature having a (single) second terminal aperture 218, it is not clear how the terminals (plural) can extend through apertures (plural) “to promote flush contact between the flanges and the busbar” if the bus bar does not include a pair of second locating features each having a second terminal aperture.
	Appropriate correction and/or explanation is required.  

Prior Art Examination & Future Claim Amendments
8.	MPEP § 2173.06 notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  As detailed above, there is considerable confusion and uncertainty as to the scope and proper interpretation of multiple limitations presented within the independent and dependent claims.   

9.	It is respectfully noted that any claim amendments should be accompanied with comments that specifically point out support for said claim amendments by way of specific 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729